         Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                        Plaintiff,
                                                                C.A. No. 19-5570 (KPF)
                            v.

 DAVID WAGNER, MARK LAWRENCE,
 DOWNING PARTNERS, LLC,
 DOWNING INVESTMENT PARTNERS, LP,
 and DOWNING DIGITAL HEALTHCARE
 GROUP, LLC,,

                                        Defendants.


                   JUDGMENT AS TO DEFENDANT DAVID WAGNER

        The Securities and Exchange Commission having filed a Complaint and Defendant David

Wagner (“Defendant”) having entered a general appearance; consented to the Court’s jurisdiction

over Defendant and the subject matter of this action; consented to entry of this Judgment; waived

findings of fact and conclusions of law; and waived any right to appeal from this Judgment:

                                                     I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in connection with

the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;




                                                     1
          Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 2 of 10



        (b)      to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or

        (c)      to engage in any act, practice, or course of business which operates or would operate

                 as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                   II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means

or instruments of transportation or communication in interstate commerce or by use of the mails,

directly or indirectly:

        (a)      to employ any device, scheme, or artifice to defraud;

        (b)      to obtain money or property by means of any untrue statement of a material fact or

                 any omission of a material fact necessary in order to make the statements made, in

                 light of the circumstances under which they were made, not misleading; or

        (c)      to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who


                                                    2
         Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 3 of 10



receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                  III.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Sections 206(1), (2) & (4) of the Investment

Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b-6(1), (2) & (4)], and Rule 206(4)-8

thereunder [17 C.F.R. §275.206(4)-8], by using the mails or any means or instrumentality of

interstate commerce, directly or indirectly:

        (1) to employ any device, scheme, or artifice to defraud any client or prospective client;

        (2) to engage in any transaction, practice, or course of business which operates as a fraud or

            deceit upon any client or prospective client;

        (3) to engage in any act, practice, or course of business which is fraudulent, deceptive, or

            manipulative, including when acting as an investment adviser to a pooled investment

            vehicle to:

            (a) make any untrue statement of a material fact or to omit to state a material fact

                necessary to make the statements made, in the light of the circumstances under

                which they were made not misleading to any investor or prospective investor in the

                pooled investment vehicle; or

            (b) otherwise engage in any act, practice, or course of business that is fraudulent,

                deceptive, or manipulative with respect to any investor or prospective investor in the

                pooled investment vehicle.




                                                   3
         Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 4 of 10



                                                  IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $540,000, representing profits gained as a result of the conduct alleged

in the Complaint, together with prejudgment interest thereon in the amount of $104,179.54, for a

total of $644,179.54. Disgorgement and prejudgment interest are hereby deemed satisfied in light of

the $7,850,000 restitution order in the case U.S. v. Wagner, Crim. No. 19-00437-1 (S.D.N.Y.).

                                                   V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                  VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                        VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.




                                                   4
         Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 5 of 10



                                                     VIII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


        August 19
Dated: ______________, 2021

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 5
    Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 6 of 10




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                        Plaintiff,
                                                                  C.A. No. 19-5570 (KPF)
                             v.

 DAVID WAGNER, MARK LAWRENCE,
 DOWNING PARTNERS, LLC,
 DOWNING INVESTMENT PARTNERS, LP,
 and DOWNING DIGITAL HEALTHCARE
 GROUP, LLC,,

                                        Defendants.



                       CONSENT OF DEFENDANT DAVID WAGNER

        1.      Defendant David Wagner ("Defendant'') acknowledges having been served with the

complaint in this action, enters a general appearance, and admits the Court's jurisdiction over

Defendant and over the subject matter of this action.

        2.      Defendant has pleaded guilty to criminal conduct relating to certain matters alleged

in the complaint in this action. Specifically, in United States v. Wagner, Crim. No. 19-00437-1

(S.D.N.Y.), Defendant pleaded guilty to violations of Section 10 of the Securities Exchange Act [15

U.S.C. §§ 78j(b) and 78(ff)], and Rule 10(b)-5 thereunder [17 C.F.R. §240.l0b-5]; and one count of

wire fraud in violation. of 18 U.S.C. § 1343. This Consent shall remain in full force and effect

regnrdless of the existence or outcome of any further ptoceecfulgs in United States v. Wagner.

        3.      Defendant hereby consents to the entry of the final Judgment in the form attached

hereto (the "Final Judbrment") and incorporated by reference herein, which, among other things:
     Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 7 of 10




                (a)      permanently restrains and enjoins Defendant from violation of Section 17(a)

                         of the Securities Act of 1933 (the "Securities Act'') [15 U.S.C. § 77q(a)];

                         Section l0(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule l0b-5

                         thereunder [17 C.F.R. § 240.10b-5]; Sections 206(1), 206(2), and 206(4) of the

                         Investment Advisers Act of 1940 and Rule 206(4)-8 thereunder [15 U .S.C. §§

                         80b-6(1), 80b-6(2), 80b-6(4)] and Rule 206(4}-8 thereunder [17 C.F.R. §

                         275.206(4)-8];

                (b)      orders Defendant to pay disgorgement in the amount of $540,000.00 plus

                         prejudgment interest thereon in the amount of $104,179.54 for a total of

                         $6 44,179.54. Defendant's $644,179.54 payment obligation shall be deemed

                         satisfied by the $7,850,000 Order of Restitution entered against Defendant

                         against Defendant in United States v. Wagner.

        4.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of the

Final Judgment.

        6.      Defendant enters into this Consent voluntarily and represent that no threats, offers,

promises, or inducements of any kind have been made by the Commission or any member, officer,

employee, agent, or representative of the Commission to induce Defendants to enter into this

Consent.

        7.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

        8.      Defendant will not oppose the enforcement of the Final Judgment on the ground, if

any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and hereby


                                                    2
     Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 8 of 10




waives any objection based thereon.

        9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant of

its terms and conditions. Defendant further agrees to provide counsel for the Commission, within

thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit or

declaration stating that Defendant has received and read a copy of the Final Judgment.

        10.     Consistent with 17 C.F.R. 202.5(£), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or may

arise from the facts underlying this action or immunity from any such criminal liability. Defendant

waives any claim of Double Jeopardy based upon the settlement of this proceeding, including the

imposition of any remedy or civil penalty herein. Defendant further acknowledges that the Court's

entry of a permanent injunction may have collateral consequences under federal or state law and the

rules and regulations of self-regulatory organi2ations, licensing boards, and other regulatory

organizations. Such collateral consequences include, but are not limited to, a statutory

disqualification with respect to membership or participation in, or association with a member of, a

self-regulatory organization. This statutory disqualification has consequences that are separate from

any sanction imposed in an administrative proceeding. In addition, in any disciplinary proceeding

before the Commission based on the entry of the injunction in this action, Defendant understands

that he shall not be permitted to contest the factual allegations of the complaint in this action.

        11.     Defendant understands and agrees to comply with the terms of 17 C.F.R. § 202.5(e),

which provides in part that it is the Commission's policy "not to permit a defendant or respondent

to consent to a judgment or order that imposes a sanction while denying the allegations in the


                                                    3
     Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 9 of 10




complaint or order for proceedings," and "a refusal to admit the allegations is equivalent to a denial,

unless the defendant or respondent states that he neither admits nor denies the allegations." As part

of Defendant's agreement to comply with the terms of Section 202.5(e), Defendant acknowledges

the guilty plea for related conduct described in paragraph 2 above, and: (i) will not take any action or

make or permit to be made any public statement denying, directly or indirectly, any allegation in the

complaint or creating the impression that the complaint is without factual basis; (ii) will not make or

permit to be made any public statement to the effect that Defendant does not admit the allegations

of the complaint, or that this Consent contains no admission of the allegations, without also stating

that Defendant does not deny the allegations; (iii) upon the filing of this Consent, Defendant hereby

withdraws any papers filed in this action to the extent that they deny any allegation in the complaint;

and (iv) stipulates solely for purposes of exceptions to discharge set forth in Section 523 of the

Bankruptcy Code, 11 U.S.C. §523, that the allegations in the complaint are true, and further, that any

debt for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under

the Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of

the Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this agreement, the

Commission may petition the Court to vacate the Final Judgment and restore this action to its active

docket. Nothing in this paragraph affects Defendant's: (i) testimonial obligations; or (ii) right to take

legal or factual positions in litigation or other legal proceedings in which the Commission is not a

party.

         12.    Defendant hereby waives any rights under the Equal Access to Justice Act, the Small

Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to seek from

the United States, or any agency, or any official of the United States acting in his or her official


                                                    4
    Case 1:19-cv-05570-KPF Document 39 Filed 08/20/21 Page 10 of 10




capacity, directly or indirectly, reimbursement of attorney's fees or other fees, expenses, or costs

expended by Defendant to defend against this action. For these purposes, Defendant agrees that

Defendant is not the prevailing party in this action since the parties have reached a good faith

settlement.

         13.    Defendant agrees that the Commission may present the Final Judgment to the Court

for signature and entry without further notice.

         14.    Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.


Dated:    ktorrk•— 1)
                                                  David Magner

       On               I   , 2021,     D oW e           14/              a person known to me,
personally appeared before me and acknowledged exec            g the foregoin• on


                                                  Notary Public
                                                  Commission expires:


                                                                          KAREN VANOUTRYVE
                                                                      Notory POPO, Stitt of Nevi**
                                                                              No. XX-XXXXXXX
                                                                     _ Ouiliffedin ,NiviYatic Colin*
                                                                                                    2Z
                                                                     Cellmisig011,Ex09**104 19. 20




                                                     5
